IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT



                          No. 01-11110
                        Summary Calendar



                       KENNETH L. HARRIS,

                                         Plaintiff-Appellant,

                             versus

          ANNE ASHBY, Judge, In Her Official Capacity and
       Individually; JIM BOWLES, In His Official Capacity and
   Individually; H.K. WASOFF, JR., In His Official Capacity and
    Individually; JAMES D. BLUME, In His Official Capacity and
    Individually; J. MARK HANSEN, In His Official Capacity and
    Individually; VIAL HAMILTON KOCH & KNOX, L.L.P.; KENNETH A.
   HERRIDGE, In His Official Capacity and Individually; DANA L.
     RYAN, In Her Official Capacity and Individually; RICHARD
    RAMIREZ, In His Official Capacity and Individually; JACK M.
       KUYKENDALL, In His Official Capacity and Individually;
 JENNIFER G. JACKSON, In Her Official Capacity and Individually;
 LOCKE LIDDELL & SAPP, L.L.P.; BARTON L. RIDLEY, In His Official
  Capacity and Individually; TOUCHSTONE BERNAYS JOHNSTON BEALL
   & SMITH, L.L.P.; CARY W. SCHULMAN, In His Official Capacity
    and Individually; SAMUEL J. POLAK, In His Official Capacity
 and Individually; PAYNE & BLANDCHARD, L.L.P.; TEXAS COMMISSION
  ON JAIL STANDARDS; BARBARA GEDDIS VAN DUYNE, In Her Official
Capacity and Individually; B.H. MCCORKLE, M.D., In His Official
      Capacity and Individually; MID-STATES COMMISSARY, INC.;
 DOUGLAS D. HALOFTIS, In His Official Capacity and Individually;
    KELLI E. WELCH, In His Official Capacity and Individually;
      GARDERE & WYNNE; UNAUTHORIZED PRACTICE OF LAW COMMITTEE,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-1409-M
                       --------------------

                          July 8, 2002
                                  No. 01-11110
                                       -2-

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Kenneth      L.   Harris    appeals    the   district    court’s    pretrial

dismissal of his lawsuit alleging civil rights claims and claims

under     the   Racketeer   Influenced       and   Corrupt    Organizations    Act

(“RICO”).         For the following reasons, we AFFIRM the district

court’s judgment.

      Harris has failed to brief any challenge to the district

court’s dismissal of his claims for declaratory and injunctive

relief, his RICO claims, his civil rights claims under 42 U.S.C. §§

1981 and 1985(2) & (3), his claims against Texas Commission on Jail

Standards, his civil rights claims under 42 U.S.C. § 1983 against

Sheriff     Jim    Bowles   and   Dr.   B.H.   McCorkle      in   their   official

capacities, his 42 U.S.C. § 1983 claims against Sheriff Bowles and

Dr.   McCorkle      individually     based    on   involuntary     servitude   and

unsanitary jail conditions, his 42 U.S.C. § 1983 claims against

Sheriff Bowles individually for denial of medical care, and his 42

U.S.C. § 1983 claims against Dr. McCorkle individually for exposure

to environmental tobacco smoke and denial of good-time credit.

Harris has therefore abandoned these claims on appeal.                    See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-11110
                                   -3-

     Harris has failed to adequately brief his 42 U.S.C. § 1983

conspiracy claims against Mid-States Commissary, Inc. and the 16

private attorneys and law firms.         Harris has not identified any

actual agreement between those private defendants and the public

defendants   to   commit    an     illegal    act,    explained    how    those

defendants’ actions constitutionally injured him, or cited any

legal authority supporting his claims against those defendants. See

Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir. 1994) (holding that

a conspiracy claim under 42 U.S.C. § 1983 requires an agreement

between private and public defendants to commit an illegal act and

an actual deprivation of constitutional rights).                   Harris has

therefore abandoned his challenge to the dismissal of those claims.

See Yohey, 985 F.2d at 224-25.

     The district court did not err in dismissing Harris’ 42 U.S.C.

§ 1983 claim against Judge Anne Ashby on the basis of judicial

immunity.    Because Harris has failed to show that Judge Ashby’s

challenged acts were non-judicial in nature and were taken in the

complete absence of all jurisdiction, Judge Ashby is entitled to

absolute judicial immunity. See Malina v. Gonzales, 994 F.2d 1121,

1124 (5th Cir. 1993); Stump v. Sparkman, 435 U.S. 349, 359-60, 362

(1978) (holding    that    since    judge’s   court    was   one   of    general

jurisdiction, neither his procedural errors nor the fact that his

judicial act was not specifically authorized by statute deprived

him of judicial immunity).
                              No. 01-11110
                                   -4-

     The district court also did not err in dismissing Harris’ 42

U.S.C. § 1983 claim against the Unauthorized Practice of Law

Committee (“UPLC”) and the UPLC attorneys on immunity grounds. The

Eleventh   Amendment   divests   federal    courts   of   jurisdiction   to

entertain official-capacity suits against the UPLC, which is a

state agency, and the UPLC attorneys, who are state employees. See

Green v. State Bar of Texas, 27 F.3d 1083, 1087-88 (5th Cir. 1994).

Furthermore,     the   UPLC   attorneys    are   entitled    to   absolute

prosecutorial immunity with respect to Harris’ claims against them

individually for actions taken in their capacities as prosecutors

for the UPLC.    Id. at 1088.

     Harris challenges the magistrate judge’s grant of Sheriff

Bowles’ and Dr. McCorkle’s motion for a protective order staying

discovery.     Because Harris did not appeal the magistrate judge’s

ruling to the district court, this court lacks jurisdiction to

review it.     See Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379

(5th Cir. 1989).

     The district court did not err in granting summary judgment on

Harris’ 42 U.S.C. § 1983 claim against Dr. McCorkle individually

for denial of medical care.      Harris has failed to assert that Dr.

McCorkle’s alleged delay in providing medical treatment for his

high blood pressure caused him substantial harm, which is necessary

to establish a constitutional violation.         See Mendoza v. Lynaugh,

989 F.2d 191, 195 (5th Cir. 1993).        With respect to his claim that

Dr. McCorkle denied him medical care for his conditions caused by
                               No. 01-11110
                                    -5-

environmental tobacco smoke, Harris has provided only conclusional

allegations; Harris has failed to explain how Dr. McCorkle denied

him medical care for the conditions or even to identify the

conditions themselves.     See Koch v. Puckett, 907 F.2d 524, 530 (5th

Cir. 1990) (holding that “[m]ere conclus[ional] allegations on a

critical issue are insufficient to raise a constitutional issue").

Finally, Harris has not shown that Dr. McCorkle was liable for any

violations of law by nurses at the jail, as vicarious liability is

not applicable in this context and Harris has not asserted that Dr.

McCorkle failed to train or supervise the nurses.                See Alton v.

Texas A&M Univ., 168 F.3d 196, 200 (5th Cir. 1999); Smith v.

Brenoettsy, 158 F.3d 908, 911 (5th Cir. 1998).

      The district court did not err in granting summary judgment on

Harris’ 42 U.S.C. § 1983 claim against Sheriff Bowles individually

for involuntary exposure to environmental tobacco smoke.               Harris

has   not   asserted   facts   establishing   that   he    was    exposed   to

unreasonably high levels of environmental tobacco smoke, as is

necessary to allege a constitutional violation.           See Richardson v.

Spurlock, 260 F.3d 495, 498 (5th Cir. 2001).               Harris has not

identified either the level of smoke to which he was exposed or, as

noted above, the medical conditions he allegedly suffered as a

result of the exposure.        Harris’ merely conclusional allegations

that he was harmed by exposure to environmental tobacco smoke are

insufficient to allege a constitutional violation.           See Koch, 907
F.2d at 530.
                              No. 01-11110
                                   -6-

     The district court did not err in granting summary judgment on

Harris’ 42 U.S.C. § 1983 claim against Sheriff Bowles individually

for denial of good-time credit.      Harris argues that he was denied

the benefit of the good-time credit rule applicable to criminal

sentences because his contempt case was improperly classified as

civil.

     Even assuming that Harris’ contempt case was in fact criminal,

Harris has failed to establish that Sheriff Bowles intentionally

misclassified his criminal contempt case in order to adversely

affect Harris as a member of the group of prisoners serving

criminal contempt sentences.      See McCleskey v. Kemp, 481 U.S. 279,

292 (1987) (holding that a discriminatory purpose to adversely

affect an identifiable group is necessary to establish an equal

protection violation).      Harris in part asserts that Sheriff Bowles

should have known or could have determined that Harris’ case was

criminal, thus suggesting that Sheriff Bowles’ actions were merely

negligent.   See Bowie v. Procunier, 808 F.2d 1142, 1143 (5th Cir.

1987) (holding that the Equal Protection Clause is not implicated

by negligence).      To the extent that Harris charges purposeful

misclassification,    his    allegations   are   conclusional   and   thus

insufficient to establish a constitutional violation.           See Koch,
907 F.2d at 530.

     Finally, since all of Harris’ federal claims were properly

dismissed, the district court did not abuse its discretion in
                            No. 01-11110
                                 -7-

dismissing   Harris’   pendant   state   law   claims.   See   Rhyne   v.

Henderson County, 973 F.2d 386, 395 (5th Cir. 1992).

     AFFIRMED.